DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display method comprising: acquiring continuous input data on an input apparatus of an electronic device; and in response to an input position of initial input data of the continuous input data satisfies a position condition during a process of continuously acquiring the continuous input data, adjusting a range of a target region on the input apparatus to keep an input position of the continuous input data within the range of the target region after being adjusted, the target region being configured to at least control a position of an indicator on a display apparatus of the electronic device, wherein adjusting the range of the target region includes moving the target region with a range of an input track corresponding to the continuous input data.  The closest prior art Marsden et al. (US 2019/0369870) discloses acquiring continuous input data on an input apparatus of an electronic device; and in response to an input position of initial input data of the continuous input data satisfies a position condition during a process of continuously acquiring the continuous input data, adjusting a range of a target region on the input apparatus to keep an input position of the continuous input data within the range of the target region after being adjusted, the target region being configured to at least control a position of an indicator on a display apparatus of the electronic device.  However, none of the cited prior art teach or suggest the limitation of wherein adjusting the range of the target region includes moving the target region with a range of an input track corresponding to the continuous input data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628